Citation Nr: 1230785	
Decision Date: 09/07/12    Archive Date: 09/10/12

DOCKET NO. 09-41 969	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for Type II diabetes mellitus, to include as due to herbicide (Agent Orange) exposure.  


REPRESENTATION

Appellant represented by:	West Virginia Division of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel

INTRODUCTION

The Veteran had active military service from September 1969 to April 1972.   

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

In July 2011, the Veteran and his spouse presented testimony at a Travel Board hearing at the RO before the undersigned Veterans Law Judge. A transcript of that hearing is associated with the claims folder.

The Board remanded this case in November 2011 for further development. After completion of this development by the RO, the case has been returned to the Board for further appellate consideration.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal. 


FINDINGS OF FACT

1. The Veteran did not have service, or other duty or visitation, in the Republic of Vietnam. 

2. There is no probative or corroboratory evidence showing that the Veteran had exposure to herbicide agents during his military service in Korea from March 15, 1970 to April 17, 1971. There is no verification his unit was "in or near" the Korean demilitarized zone (DMZ) in an area in which herbicides are known to have been applied. 

3. Medical evidence demonstrates that the Veteran has been diagnosed with type II diabetes mellitus, which is at least 10 percent disabling.

4. There is no evidence or allegation of type II diabetes mellitus in service or within one year after the Veteran's discharge from service, and there is no probative evidence of a nexus between the Veteran's current type II diabetes mellitus and his military service, to include his alleged exposure to herbicides in Korea. 

5. The Veteran has not made any lay assertions regarding continuity of symptomatology since service for his type II diabetes mellitus. 


CONCLUSION OF LAW

Type II diabetes mellitus was not incurred in or aggravated by service and may not be presumed to have been incurred in service. 38 U.S.C.A. §§ 1101(3), 1110, 1112(a), 1113, 1116, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.313 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, the Board will discuss the relevant law it is required to apply. This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R."); and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. 38 U.S.C.A. 
§ 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction; the Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).

VA's Duty to Notify and Assist

Review of the claims folder shows compliance with the Veterans Claims Assistance Act (VCAA), 38 U.S.C.A. § 5100 et seq. See also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). The duty to notify was accomplished by way of VCAA letters from the RO to the Veteran dated in February 2009 and December 2011. These letters effectively satisfied the notification requirements of the VCAA consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by: (1) informing him about the information and evidence not of record that was necessary to substantiate his service connection claim; (2) informing him about the information and evidence the VA would seek to provide; (3) informing him about the information and evidence he was expected to provide. See also Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). 

The February 2009 letter from the RO further advised the Veteran of the elements of a disability rating and an effective date, which are assigned when service connection is awarded. Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

As to timing, VCAA notice should be provided prior to an initial unfavorable decision on a claim by the RO. Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II). If not timely or inadequate, such errors can be effectively "cured" by providing any necessary VCAA notice and then and readjudicating the claim. That is, a statement of the case (SOC) or supplemental SOC (SSOC) can readjudicate the claim so that the intended purpose of the notice is not frustrated and the appellant is given an opportunity to participate effectively in the adjudication of the claim. See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006). As a matter of law, VA may cure a timing of notice defect by taking proper remedial measures, such as issuing a fully compliant VCAA notice followed by a subsequent SOC or SSOC. Prickett, 20 Vet. App. at 376. 

After providing additional VCAA notice in December 2011, the RO readjudicated the claim in a latter SSOC dated in July 2012. Any timing defect in the notice has been rectified. Prickett, 20 Vet. App. at 376; see Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency). 

With respect to the duty to assist, the RO has secured the Veteran's service treatment records (STRs), service personnel records (SPRs), VA treatment records, and private medical evidence. The Veteran has submitted personal statements, hearing testimony, private medical evidence, and representative argument. 

VA has also undertaken sufficient development regarding whether the Veteran was exposed to Agent Orange or other herbicides in Korea. In this respect, VA received negative responses as to whether the Veteran's unit was in or near the Korean DMZ in an area in which herbicides are known to have been applied from April 1968 to August 1971. See responses from Joint Services Records Research Center (JSRRC) (dated April 2012) and from JSRRC / National Archives and Records Administration (NARA) (dated May 2012). JSSRC and NARA were also unable to determine whether the Veteran's unit was in direct support of any of the units designated by the M21-1MR as having been in or near the Korean DMZ during the appropriate timeframe. In May 2012, the RO issued Formal Finding Regarding the Lack of Information Needed to Corroborate a Claim Associated with Herbicide Exposure. 

No medical examination has been conducted or medical opinion obtained with respect to the Veteran's service connection claim. McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4). While the Board has considered the Veteran's lay assertions, the standards of McLendon are not met in this case. 

STRs do not reflect treatment for type II diabetes mellitus during service. Although type II diabetes mellitus is a presumptive herbicide disease, there is no allegation or record of the Veteran setting foot on the Vietnam landmass, and there is no probative evidence the Veteran was otherwise exposed to herbicides in Korea for purposes of applying the presumption. 

Further, there is neither medical evidence indicating that current type II diabetes mellitus may be linked to service, nor any credible lay evidence of continuity of symptomatology for type II diabetes mellitus since service. The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation. McLendon, 20 Vet. App. at 83. Neither is present here. The Federal Circuit recently held that "VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to" and the Veteran's mere conclusory generalized lay statement that service event or illness caused the claimant's current condition, such as in the present case, is insufficient to require the Secretary to provide a VA examination. Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010). Therefore, a VA examination and opinion is not warranted for the type II diabetes mellitus disorder at issue. 

With regard to the July 2011 Travel Board hearing, in Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010), the Court held that the Veterans Law Judge who chairs a Board hearing fulfill two duties to comply with 38 C.F.R. § 3.103(c)(2). These duties consist of (1) fully explaining the issues pertinent to the claim(s) on appeal and (2) suggesting the submission of evidence that may have been overlooked. See also 38 C.F.R. § 3.103(c)(2). At the July 2011 hearing, the Veterans Law Judge and representative for the Veteran outlined the issue on appeal and engaged in a colloquy as to substantiation of the claim. Overall, the hearing was legally sufficient.

The RO/AMC substantially complied with the Board's November 2011 remand directives. Stegall v. West, 11 Vet. App. 268, 271 (1998). See also D'Aries v. Peake, 22 Vet. App. 97 (2008) (finding that only substantial compliance, rather than strict compliance, with the terms of a Board engagement letter requesting a medical opinion is required). Specifically, pursuant to the remand, the RO sent the Veteran additional VCAA notice, and contacted JSRRC and NARA to verify whether the Veteran's unit was in or near the Korean DMZ from March 1970 to April 1971.  The RO has substantially complied with the Board's instructions. 

Therefore, the duty to assist has been met, and the claim is ready for appellate review. 38 U.S.C.A. § 5103A.

Service Connection for Type II Diabetes Mellitus

The Veteran alleges that he was exposed to Agent Orange or other herbicides while serving in Korea along the DMZ from March 15, 1970 to April 17, 1971. As part of his military occupational specialty (MOS) as a film library specialist and lineman, the Veteran alleges that he set up film projectors along the DMZ in areas where he witnessed vegetation being cleared by way of Agent Orange or other herbicide. The Veteran also claims that he was stationed at Camp Red Cloud in Korea in close proximity to the DMZ; and that he would participate in field training exercises at a training facility near the Imjim River, only a few kilometers from the DMZ; and that his unit provided direct support to units that are listed by the Department of Defense (DOD) as definitely stationed along the DMZ in Korea during the time period when herbicide exposure occurred. See July 2010 representative statement; August 2012 Veteran's statement; May 2009 Notice of Disagreement (NOD); July 2011 Travel Board hearing testimony. 

Upon review of the evidence of record, the Board denies the appeal for service connection for type II diabetes mellitus. There is also no verification from JSRRC or other probative evidence establishing that the Veteran had exposure to Agent Orange or other herbicide agents during his military service in Korea from March 1970 to April 1971. There is also no evidence or allegation of type II diabetes mellitus in service or within one year after the Veteran's discharge from service. 

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002). 

In the absence of proof of a current disability, there can be no valid claim. Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

A disorder may also be service connected if the evidence of record reveals the Veteran currently has a disorder that was chronic in service or, if not chronic, that was seen in service with continuity of symptomatology demonstrated thereafter. 38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997). That is, a Veteran can establish continuity of symptomatology in cases where the Veteran cannot fully establish the in-service and/or nexus elements of service connection discussed above. 38 C.F.R. § 3.303(b); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007). To establish continuity of symptomatology, the Court held a Veteran must show  "(1) that a condition was 'noted' during service, (2) with evidence of post-service continuity of the same symptomatology, and (3) medical or lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr, 21 Vet. App. at 307. Whether medical evidence or lay evidence is sufficient to relate the current disorder to the in-service symptomatology depends on the nature of the disorder in question, that is, whether the relationship and disability are capable of lay observation. Savage, 10 Vet. App. at 497; accord Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

The Board cannot determine that lay evidence of continuity of symptoms lacks credibility solely because it is unaccompanied by contemporaneous medical evidence. Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006). The Board may, however, consider a lack of contemporaneous medical evidence as one factor, among others, in determining the credibility of lay evidence. Id. at 1337. 

Disorders diagnosed after discharge may still be service connected if all the evidence, including pertinent service records, establishes the disorder was incurred in service. 38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Service connection may be demonstrated by showing direct service incurrence or aggravation, as discussed above, or by using applicable presumptions, if available. Combee, 34 F.3d at 1043. 

As to presumptive service connection, some diseases are chronic, per se, such as diabetes mellitus, and therefore will be presumed to have been incurred in service, although not otherwise established as such, if manifested to a degree of ten percent or more within one year after service. Even this presumption, however, is rebuttable by probative evidence to the contrary. 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses. 38 C.F.R. § 3.159(a)(1). Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159(a)(2). In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection." Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

VA is to give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability benefits. 38 U.S.C.A. § 1154(a) (West 2002). The Federal Circuit held that medical evidence is not always or categorically required in every instance to establish the required nexus or linkage between the claimed disability and the Veteran's military service. Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). In summary, lay testimony is competent to establish the presence of observable symptomatology that is not medical in nature. Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007). 

In determining whether service connection is warranted, the Board shall consider the benefit-of-the-doubt doctrine. 38 U.S.C.A. 5107(b); 38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518 (1996); Gilbert v. Derwinski, 1 Vet. App. 49 (1991). 

Treatment records dated from 1999 to 2009 confirm a diagnosis of type II diabetes mellitus. Consequently, the determinative issue is whether this disorder was caused by the Veteran's military service, including his alleged exposure to Agent Orange or other herbicide agent in Korea. See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service."). See, too, Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

Effective February 24, 2011, a Veteran who during active military service between April 1, 1968, and August 31, 1971, served in a unit that operated in or near the Korean DMZ in an area in which herbicides are known to have been applied during that period, as determined by the DOD, shall be presumed to have been exposed during such service to a herbicide agent, unless there is affirmative evidence to the contrary. 38 C.F.R. § 3.307(a)(6)(iv). See also 76 Fed. Reg. 4,245 - 4,247 (January 25, 2011). This amendment is effective for all claims received by VA on or after February 24, 2011, and to claims pending before VA on that date, which includes the current appeal. A list of service units that have been recognized by the DOD as having served in areas along the Korean DMZ may be found in the VA Adjudication Procedure Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, Topic 10, Block p. Importantly to this matter, only these specific units stationed at the DMZ in Korea are presumed to have been exposed to Agent Orange or other herbicide. 

The presumption of service connection requires exposure to a herbicide agent and also manifestation of the disease to a degree of 10 percent or more within the time period specified for each disease. 38 C.F.R. § 3.307(a)(6)(ii). Type II diabetes mellitus is one of the diseases associated with herbicide exposure for purposes of the presumption. 38 U.S.C.A. § 1116(a)(2); 38 C.F.R. 3.309(e). To warrant service connection, type II diabetes mellitus may manifest to a degree of at least 10 percent at any time after service. 38 C.F.R. § 3.307(a)(6)(ii). Private treatment records dated from 1999 to 2009 confirm that type II diabetes mellitus was manifest to a degree of at least 10 percent or more after service for the Veteran. 38 C.F.R. § 3.307(a)(6)(ii). That is, the Veteran's diabetes mellitus currently requires a restricted diet and insulin. See 38 C.F.R. § 4.119, Diagnostic Code 7913. 

As to presumptive service connection, the remaining question is whether the Veteran's unit operated "in or near" the Korean DMZ sometime between March 15, 1970 to April 17, 1971, such that exposure to Agent Orange can be presumed. SPRs confirm that while stationed in Korea from March 15, 1970 to April 17, 1971, the Veteran was assigned to Company C, 51st Signal Battalion (Combat). However, the Veteran's unit is not among those listed by the DOD as stationed along the DMZ during that time period. See M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, Topic 10, Block p. Therefore, it cannot be presumed that he was exposed to a herbicide agent during his Korean service under this regulation. 

In essence, if the Veteran did not serve in the Republic of Vietnam during the Vietnam era or in Korea with a unit designated by DOD, actual exposure to herbicides must be verified through appropriate service department or other sources in order for the presumption of service connection for a herbicide-related diseased under 38 C.F.R. § 3.309(e) to be applicable. Exposure to herbicides is not presumed in such instances. However, once exposure to herbicides has been established by the evidence of record, the presumption of service connection found in 38 C.F.R. § 3.309(e) for herbicide-related diseases is applicable. 

In order to afford the Veteran assistance as to his allegation, in November 2011 the Board requested further development of the claim by JSSRC. In particular, the Board requested that the RO contact JSSRC (or other appropriate custodian) and request information as to whether the Veteran's unit of assignment while in Korea (C Company, Combat Signal Battalion) was stationed "in or near the Korean DMZ in an area in which herbicides are known to have been applied", at any point between March 15, 1970 to April 17, 1971. Also, the Board requested that JSSRC determine whether the Veteran's unit was in direct support of any of the units designated by the M21-1MR as having been in or near the Korean DMZ. 

In response, in April 2012 JSSRC reported the following findings:

We received the 1970 unit history submitted by the Headquarters, 51st Signal Battalion. The history documents that the main base camp location of the battalion was Camp Pililaau, Uijongbu, Korea, located approximately twenty-one miles from the Demilitarized Zone (DMZ). However, the history does not document the use, storage, spraying, or transportation of herbicides. In addition, the history does not mention or document any specific duties performed by the unit members along the DMZ. 

In addition, in response, in May 2012 JSSRC / NARA reported the following findings:

We coordinated our research with the National Archives and records Administration (NARA) in College Park, Maryland. They were unable to locate 1970-1971 unit histories submitted by the 51st Signal battalion (51st Sig Bn). However, historical records available to us document that the 51st Sig Bn was stationed at Camp Pililaau, Uijongbu, Korea, located approximately twenty-two miles from the Demilitarized Zone (DMZ). Unfortunately, due to the lack of unit records available to us, we are unable to verify which units of I Corps the 51st Sig Bn provided direct support to in Korea during the period 1970-1971, or that they performed any duties along the DMZ. Also, we received the December 1970 and January 1971 Command Chronologies submitted by the Eighth US Army. However, they do not mention the 51st Sig Bn.

Based on the lack of corroboration of the Veteran's assertions by both JSRRC and NARA, (in particular the former as it indicates no mention of "specific duties" ), the Board finds insufficient evidence to support a finding of actual exposure to herbicides during his service in Korea from March 15, 1970 to April 17, 1971. Also, STRs and SPRs are silent as to any in-service herbicide exposure. As part of his MOS as a film library specialist and lineman, the Veteran asserts that he set up film projectors along the DMZ in areas where he witnessed vegetation being cleared by way of Agent Orange or other herbicide. SPRs do confirm his MOS. However, as documented above, there is no corroboratory evidence the Veteran ever served along the DMZ where herbicide was used. 

Significantly, the Veteran has not alleged that he was aware that herbicides were used in his operating area. Instead, he testified to having witnessed and vegetation having been or previously cleared. There is no probative or confirmatory evidence he was exposed to Agent Orange or other herbicide in Korea along the DMZ in support of other units. His lay assertions that he was exposed to Agent Orange contaminants due to setting up film projectors near an area where he believes herbicides were used are not competent as to actual exposure, or if so exposed such that exposure would result in the disorder. 

Thus, the Board finds the evidence of record is insufficient to demonstrate exposure to herbicides during his military service, and the Veteran is therefore not entitled to service connection for type II diabetes mellitus on a presumptive basis as discussed in 38 C.F.R. § 3.309(e). This does not, however, preclude the Veteran from establishing his entitlement to service connection for type II diabetes mellitus with proof of actual direct causation. Combee, 34 F.3d at 1043. The Court has specifically held that the provisions set forth in Combee are applicable in cases involving Agent Orange exposure. McCartt v. West, 12 Vet. App. 164, 167 (1999). 

However, the Board finds that service connection for type II diabetes mellitus on a direct basis is not warranted. STRs are negative for any complaint, treatment, or diagnosis of type II diabetes mellitus during service. Notably, the February 1972 separation examination was negative for type II diabetes mellitus. Post-service, the evidence does not show continuity of symptomatology of type II diabetes mellitus since service. 38 C.F.R. § 3.303(b). That is, post-service, the first mention in the claims file of complaints or treatment for Type II diabetes mellitus is from private treatment records dated in 1999, nearly 30 years after the Veteran's discharge from service. 

The Veteran has not alleged continuity of symptomatology for diabetes mellitus. He has never asserted continuous diabetes mellitus symptoms since discharge. The Federal Circuit has held that such a lengthy lapse of time between the alleged events in service and the initial manifestation of relevant symptoms after service is a factor for consideration in deciding a service-connection claim. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000). It follows that there is no medical or lay basis to award service connection for his type II diabetes mellitus based on chronicity in service or continuous symptoms thereafter. 38 C.F.R. § 3.303(b); Savage, 10 Vet. App. at 494-97. In addition, the presumption of in-service incurrence for chronic diseases, in this case diabetes mellitus, is not for application. 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

Also, there is no competent medical evidence of a nexus between his type II diabetes mellitus and his military service decades earlier, to include his alleged exposure to herbicides at that time. Boyer, 210 F.3d at 1353; Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000). 

With regard to lay evidence, the Veteran is competent to report purported symptoms of type II diabetes mellitus and any related problems. See 38 C.F.R. § 3.159(a)(2). A Veteran in certain instances can be competent to testify to the fact that symptoms he experienced in service is the same condition with which he is currently diagnosed. Davidson, 581 F.3d at 1316. However, this is not one of those instances. As noted, however, the tracing of a disorder to one more events years earlier, without competent evidence of continuity, requires competent medical opinion. 
Neither he nor his representative, without evidence showing that either has medical training or expertise, is competent to render an opinion as to the medical etiology of his type II diabetes mellitus, a disorder requiring medical testing. See 38 C.F.R. § 3.159(a)(1)-(2); Jandreau, 492 F.3d at 1377. The present case also does not meet any of the three exceptions enumerated under Jandreau.

Accordingly, the preponderance of the evidence is against the Veteran's type II diabetes mellitus claim on either a direct or presumptive basis. So there is no reasonable doubt to resolve in the Veteran's favor. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for type II diabetes mellitus, to include as due to herbicide (Agent Orange) exposure, is denied. 



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


